EXHIBIT 10.2

PLATINUM UNDERWRITERS REINSURANCE, INC.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008

October 27, 2010

Ms. H. Elizabeth Mitchell
Platinum Underwriters Reinsurance, Inc.
2 World Financial Center
225 Liberty Street, Suite 2300
New York, New York 10281-1008

Dear Liz:

I am writing this letter (this “Letter Agreement”) to confirm the terms and
conditions of your employment with Platinum Underwriters Reinsurance, Inc.
(“Platinum U.S.”) effective as of the date hereof (the “Effective Date”). This
Letter Agreement amends and restates in its entirety the letter agreement
between you and Platinum U.S., a wholly owned subsidiary of Platinum
Underwriters Holdings, Ltd. (“Holdings”), dated July 25, 2006.



  1.   Term of Employment.

Your employment hereunder will commence on the Effective Date and, subject to
termination as provided in Section 9, shall end on July 31, 2013; provided that,
on August 1, 2013 and each August 1 thereafter, the term of your employment
shall automatically be extended by an additional year unless Platinum U.S. or
you give the other party written notice, at least 90 days prior to such
August 1, that Platinum U.S. has determined or you have determined that the term
shall not be so extended. Such employment period, as extended, shall hereinafter
be referred to as the “Term.”



  2.   Title and Duties.

During the Term, you will serve as President and Chief Executive Officer of
Platinum U.S. You will have such duties and responsibilities and power and
authority as those normally associated with such positions, plus any additional
duties and responsibilities or power and authority assigned to you by the
Chairman of the Board of Directors of Platinum U.S.



  3.   Base Salary.

During the Term, Platinum U.S. will pay you a minimum base salary (“Base
Salary”) at an annual rate of $475,000, payable in cash in accordance with
Platinum U.S.’s payroll practices as in effect from time to time. Your Base
Salary shall be reviewed annually.



  4.   Annual Bonus.

During each calendar year of the Term, you shall be eligible for an annual
performance bonus (“Annual Bonus”) pursuant to the terms of Holdings’ Amended
and Restated Annual Incentive Plan (the “AIP”). Your Annual Bonus shall have an
incentive target equal to 125% of Base Salary (the “Target Bonus”). You will be
eligible for an Annual Bonus equal to the Target Bonus multiplied by the
“Performance Bonus Multiplier” as defined in the AIP (the “Formula Bonus
Amount”); provided, however, that the Compensation Committee of the Board of
Directors of Holdings (the “Committee”) will, in its sole discretion, determine
the actual Annual Bonus paid to you. The Performance Bonus Multiplier shall be a
percentage, ranging from 0% to 200%, depending on the “Performance Goals”
relative to the “Performance Criteria,” as such terms are defined in the AIP,
all as established by the Committee for all participants in the AIP. Your Annual
Bonus shall be paid in accordance with the terms of the AIP following the end of
the calendar year to which it relates, subject to such terms and conditions as
the Committee shall require. Pursuant to the terms of the AIP, payment of your
Annual Bonus shall be made in cash, restricted share units or a combination
thereof, as may be determined by the Committee in its sole discretion at the
time of payment. Notwithstanding the foregoing or anything in the AIP to the
contrary, as long as you are in compliance with the Share Ownership Guidelines
adopted by the Board of Directors of Holdings (as they may be amended from time
to time by the Board of Directors of Holdings, the “Guidelines”), the Annual
Bonus shall be paid 100% in cash.



  5.   Executive Incentive Plan Awards.

During the Term, you will be a participant in Holdings’ Amended and Restated
Executive Incentive Plan (the “EIP”). On or prior to February 28 of each
calendar year of the Term, you will be eligible for an award under the EIP
(each, an “EIP Award”) of that number of share units under the EIP equal to 100%
of your Base Salary divided by the Fair Market Value (as defined in the 2010
Share Incentive Plan) of a Common Share (as defined below) on the date of grant
of such EIP Award, with a Performance Cycle (as defined in the EIP) of three
years. The actual amount, terms and conditions and the form of payment of any
EIP Award will be determined by the Committee in its sole discretion, in
accordance with the terms of the EIP.



  6.   Share Ownership Guidelines.

Prior to the date hereof, you had achieved your required share ownership level
of 50,000 common shares, par value $0.01 per share, of Holdings (the “Common
Shares”) under the Guidelines. You shall be required to maintain such level
during the Term, subject to certain exceptions as set forth in the Guidelines.



  7.   Employee Benefits.

During the Term, you will be eligible to participate in the employee benefit
plans and arrangements that are generally available to senior executives of
Platinum U.S. and Holdings, subject to the terms and conditions of such plans
and arrangements. The Boards of Directors of Platinum U.S. and Holdings reserve
the right to amend or terminate any employee benefit plan or arrangement at any
time, and to adopt any new plan or arrangement.



  8.   Business Expenses.

During the Term, Platinum U.S. will reimburse you for all reasonable expenses
incurred by you in carrying out your duties and responsibilities under this
Letter Agreement in accordance with its policies for senior executives as in
effect from time to time.



  9.   Termination of Employment.

(a) Termination for Good Reason or Without Cause. If you terminate your
employment during the Term for Good Reason or if your employment is terminated
during the Term by Platinum U.S. without Cause, (i) you will receive a lump sum
cash payment equal to the sum of (A) one year’s Base Salary and Target Bonus and
(B) any earned but unpaid Base Salary and other amounts (including reimbursable
expenses and any vested amounts or benefits under the employee benefit plans or
arrangements of Platinum U.S. and Holdings) accrued or owing through the date of
effectiveness of such termination under the terms of the applicable arrangement;
(ii) all unvested equity awards will vest in accordance with their respective
terms except as otherwise set forth herein; (iii) you will receive a prorated
Annual Bonus for the calendar year in which the termination of your employment
occurred (the “AIP Payment”) equal to the Formula Bonus Amount for such calendar
year multiplied by a fraction the numerator of which is the number of days of
your service with the Platinum Group in such calendar year and the denominator
of which is 365; and (iv) you will receive a payment in respect of each
outstanding EIP Award in accordance with the terms thereof. Payment and vesting
of any amount under this Section 9(a) shall be subject to the provisions of
Sections 12 and 13 hereof.

(b) Termination Other than for Good Reason; Termination for Cause.

(i) If you terminate your employment during the Term other than for Good Reason
or if your employment is terminated by Platinum U.S. during the Term for Cause,
all equity awards will be forfeited in accordance with their respective terms or
as determined by the Committee, and you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will receive,
upon the effectiveness of such termination, any earned but unpaid Base Salary
and other amounts (including reimbursable expenses and any vested amounts or
benefits under the employee benefit plans or arrangements of Platinum U.S. and
Holdings) accrued or owing through the date of effectiveness of such termination
under the terms of the applicable arrangement.

(ii) Notwithstanding the foregoing Section 9(b)(i), if you terminate your
employment upon the expiration of the Term (other than for Good Reason) in
accordance with the notice provision of Section 1 hereof, (A) you will receive
any earned but unpaid Base Salary and other amounts (including reimbursable
expenses and any vested amounts or benefits under the employee benefit plans or
arrangements of Platinum U.S. and Holdings) accrued or owing through the date of
effectiveness of such termination under the terms of the applicable arrangement;
(B) you will receive a prorated Annual Bonus for the period from January 1
through July 31 of the year of such termination in cash in an amount equal to
7/12ths of the Formula Bonus Amount for such year, subject to modification in
the sole discretion of the Committee (the “Prorated Bonus Payment”); (C) you
will receive a payment in respect of each outstanding EIP Award on a prorated
basis based on your period of service with the Platinum Group and the
performance levels achieved by Holdings for the Performance Cycle as of the end
of the fiscal quarter preceding the termination of your employment with Platinum
U.S., provided that the terms and conditions, including the date and the form of
payment, of each EIP Award shall be determined by the Committee in its sole
discretion, in accordance with the terms of the EIP and the award agreement
reflecting such EIP Award; and (D) you hereby agree to be subject to Section
10(c) hereof. Payment and vesting of any amount under this Section 9(b)(ii)
shall be subject to the provisions of Sections 12 and 13 hereof.

(c) Death or Disability. Upon the termination of your employment during the Term
on account of your death or “Disability” (as defined below), (i) you or your
beneficiaries will receive upon the effectiveness of such termination (A) a
pro-rata portion through the date of effectiveness of such termination of your
Target Bonus for the year of termination and (B) any earned but unpaid Base
Salary and other amounts (including reimbursable expenses and any vested amounts
or benefits under the employee benefit plans or arrangements of Platinum U.S.
and Holdings) accrued or owing through the date of effectiveness of such
termination under the terms of the applicable arrangement; and (ii) all unvested
equity awards will vest in accordance with their respective terms except as
otherwise set forth herein. Payment and vesting of any amount under this Section
9(c) shall be subject to the provisions of Sections 12 and 13 hereof.

(d) Definitions.

(i) Cause. For purposes of this Letter Agreement, “Cause” means (A) your willful
and continued failure to substantially perform your duties hereunder; (B) your
conviction of, or plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude; (C) your engagement in any malfeasance or fraud or
dishonesty of a substantial nature in connection with your position with the
Platinum Group, or other willful act that materially damages the reputation of
the Platinum Group; (D) your breach of any restrictive covenants in Section 10
hereof or in any option or other award agreement between you and the Platinum
Group; or (E) the sale, transfer or hypothecation by you during the Term of
Common Shares in violation of the Guidelines; provided, however, that no such
act, failure to act or event shall be treated as “Cause” under this Letter
Agreement unless you have been provided a detailed, written statement of the
basis for Platinum U.S.’s belief that such act, failure to act or event
constitutes “Cause” and have had at least thirty (30) days after receipt of such
statement to take corrective action. For purposes of this Section 9(d)(i), no
act or failure to act will be considered “willful” unless it is done, or failed
to be done, in bad faith, and without reasonable belief that the act or failure
to act was in the best interest of Platinum U.S.

(ii) Good Reason. For purposes of this Letter Agreement, “Good Reason” means,
without your express written consent, (A) Platinum U.S. reduces your Base Salary
or your Target Bonus; (B) Platinum U.S. reduces the scope of your duties,
responsibilities or authority; (C) you are required to report to anyone other
than the Chairman of the Board of Directors of Platinum U.S. or the Chief
Executive Officer of Holdings; (D) Platinum U.S. requires you to be principally
based other than in Platinum U.S.’s offices in New York City, New York;
(E) Platinum U.S. breaches any other material provision of this Letter
Agreement; or (F) Platinum U.S. elects not to extend the term as provided
herein; provided, however, that if you voluntarily consent to any reduction or
change described above in lieu of exercising your right to resign for Good
Reason and deliver such consent to Platinum U.S. in writing, then such reduction
or change shall not constitute “Good Reason” hereunder, but you shall have the
right to resign for Good Reason under this Letter Agreement as a result of any
subsequent reduction or change described above.

(iii) Disability. For purposes of this Letter Agreement, “Disability” means a
termination of your employment by Platinum U.S., if you have been rendered
incapable of performing your duties by reason of any medically determined
physical or mental impairment that can be expected to result in death or that
can be expected to last for a period of either (A) six or more consecutive
months from the first date of your absence due to the disability or (B) nine or
more months during any twelve-month period.

(iv) The Platinum Group. For purposes of this Letter Agreement, the “Platinum
Group” means Holdings and its direct and indirect subsidiaries, or any of the
foregoing, as they may exist from time to time.



  10.   Covenants.

In exchange for the remuneration outlined above, in addition to providing
services to Platinum U.S. as set forth in this Letter Agreement, you agree to
the following

covenants, which you agree are intended to survive the Term and any termination
or expiration of this Letter Agreement:

(a) Confidentiality. During the period of your employment and for all periods
following any termination of your employment for any reason, you will keep
confidential any trade secrets and confidential or proprietary information of
the Platinum Group which are now known to you or which hereafter may become
known to you as a result of your employment or association with the Platinum
Group, and will not at any time, directly or indirectly, disclose any such
information to any person, firm or corporation, or use the same in any way other
than in connection with the business of the Platinum Group during, and at all
times after, the termination of your employment. For purposes of this Letter
Agreement, “trade secrets and confidential or proprietary information” means
information unique to the Platinum Group which has a significant business
purpose and is not known or generally available from sources outside the
Platinum Group or typical of industry practice, but shall not include any of the
foregoing (i) information that becomes a matter of public record or is published
in a newspaper, magazine or other periodical available to the general public,
other than as a result of any act or omission by you or (ii) information that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that you give prompt
notice of such requirement to Platinum U.S. to enable the Platinum Group to seek
an appropriate protective order or confidential treatment.

(b) Non-Solicitation. You further covenant that during the term of your
employment with the Platinum Group and during the fifteen-month period following
termination of such employment for any reason, you will not, without the prior
written consent of Platinum U.S., directly or indirectly, hire, or cause to be
hired by an enterprise with which you may ultimately become associated, any
employee of Platinum U.S. (or its subsidiaries or affiliates) whose annual
compensation exceeds $100,000.

(c) Non-Competition. In the event that you terminate your employment with
Platinum U.S. pursuant to Section 9(b)(ii) hereof, you shall not, without the
prior written consent of the Board of Directors of Holdings, during the one-year
period following termination of your employment with Platinum U.S., directly or
indirectly, engage in, hold an interest in, own, manage, operate, control,
direct, be connected with as a stockholder (other than as a holder of less than
two percent (2%) of a publicly-traded security), joint venturer, partner,
consultant or employee, or otherwise engage or participate in or be connected in
any manner with, (i) any reinsurance business (ii) any business directly engaged
in the sale of derivatives used primarily as an alternative to reinsurance, or
(iii) any insurance business that competes with any insurance business engaged
in by the Platinum Group or in which the Platinum Group has plans to engage, in
either case at the time of the termination of your employment.

(d) Enforcement. You acknowledge that if you breach any provision of this
Section 10, the Platinum Group will suffer irreparable injury. It is therefore
agreed that the Platinum Group shall have the right to enjoin any such breach,
without posting any bond, if permitted by a court of the applicable
jurisdiction. You hereby waive the adequacy of a remedy at law as a defense to
such relief. The existence of this right to injunctive, or other equitable
relief, shall not limit any other rights or remedies which the Platinum Group
may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages. You acknowledge and agree that the
provisions of this Section 10 are reasonable and necessary for the successful
operation of the Platinum Group. In the event an arbitrator or a court of
competent jurisdiction determines that you have breached your obligations in any
material respect under this Section 10, Platinum U.S., in addition to pursuing
all available remedies under this Letter Agreement, at law or otherwise, and
without limiting its right to pursue the same shall cease all payments to you
under this Letter Agreement. If any provision of this Section 10 is determined
by a court of competent jurisdiction to be not enforceable in the manner set
forth in this Letter Agreement, you and Platinum U.S. agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law. If any provisions of this Section
10 are held to be invalid or unenforceable, such invalidation or
unenforceability shall not affect the validity or enforceability of any other
provision of this Letter Agreement (or any portion thereof).



  11.   Miscellaneous Provisions.

(a) All compensation paid to you under this Letter Agreement shall be subject to
all applicable income tax, employment tax and all other federal, state and local
tax withholdings and deductions.

(b) This Letter Agreement constitutes the entire agreement between you and
Platinum U.S. with respect to the subject matter hereof and supersedes any and
all prior agreements or understandings between you and the Platinum Group with
respect to the subject matter hereof, whether written or oral. This Letter
Agreement may not be amended or terminated without the prior written consent of
you and Platinum U.S.

(c) This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.

(d) This Letter Agreement will be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives. Other than as provided herein, the rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party.

(e) Subject to Section 10(d) of this Letter Agreement, all disputes arising
under or related to this Letter Agreement will be settled by arbitration under
the Commercial Arbitration Rules of the American Arbitration Association then in
effect as the sole and exclusive remedy of either party. Such arbitration shall
be held in New York City. Any judgment on the award rendered by such arbitration
may be entered in any court having jurisdiction over such matters. Each party’s
costs and expenses of such arbitration, including reasonable attorney fees and
expenses, shall be borne by such party, unless you are, in whole, and not in
part, the prevailing party in the award entered in such arbitration, in which
case, all such costs and expenses shall be borne by Platinum U.S.

(f) All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the mails, postage prepaid, for delivery as registered or certified
mail, addressed to the respective party at the address set forth below or to
such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:

H. Elizabeth Mitchell, to:

The address maintained in Platinum U.S.’s records.

Platinum U.S., to:

Platinum Underwriters Reinsurance, Inc.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008
Attention: Chairman of the Board of Directors

In lieu of personal notice or notice by deposit in the mail, a party may give
notice by confirmed fax or e-mail, which will be effective upon receipt.

(g) This Letter Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to rules
relating to conflict of laws.

(h) This Letter Agreement supercedes any inconsistent provisions of any plan or
arrangement that would otherwise be applicable to you to the extent such
provisions would limit any rights granted to you hereunder or expand any
restrictions imposed on you hereby.

(i) To the extent that the terms “Cause” and “Good Reason” are used in any award
agreements between you and the Platinum Group, such award agreements shall be
deemed to be amended so that such terms shall have the meanings given thereto in
this Letter Agreement or in any other employment agreement between you and the
Platinum Group as may be in effect from time to time.



  12.   Section 409A.

(a) Subject to any delay required by Section 12(b) hereof, all payments or
vesting rights provided under Sections 9(a), 9(b(ii) and 9(c) hereof shall be
paid or vest on the date that is sixty (60) days following your “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)); provided,
however, that (i) the timing of payments governed by a separate award agreement
shall be determined by such award agreement, and (ii) any payment pursuant to
the terms of the AIP (including the AIP Payment and the Prorated Bonus Payment)
shall in all events be made in the calendar year immediately following the
calendar year in which the bonus was earned.

(b) To the extent applicable, the provisions of this Letter Agreement and any
payments made pursuant hereto are intended to comply with, and should be
interpreted consistent with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any related regulations or
other effective guidance promulgated thereunder (collectively, “Section 409A”).
The time or schedule of a payment to which you are entitled under this Letter
Agreement may be accelerated at any time that this Letter Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in your income as a result of the failure to
comply with Section 409A. If an amendment of the Letter Agreement is necessary
in order for it to comply with Section 409A, the parties hereto will negotiate
in good faith to amend the Letter Agreement in a manner that preserves the
original intent of the parties to the extent reasonably possible.
Notwithstanding any provision in this Letter Agreement to the contrary, if you
are a “specified employee” (within the meaning of Section 409A) on the date of
your “separation from service,” then with regard to any payment or benefit that
is considered “deferred compensation” under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment or benefit shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following your “separation from service.” The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period. Notwithstanding the foregoing, a
payment delayed pursuant to the preceding two sentences shall commence earlier
in the event of your death prior to the end of the six-month period.
Notwithstanding any provision in this Letter Agreement to the contrary, for
purposes of any provision of this Letter Agreement providing for the payment of
any amounts or benefits upon or following a termination of employment that are
considered “deferred compensation” under Section 409A, references to your
“termination of employment” (and corollary terms) with Platinum U.S. shall be
construed to refer to your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Platinum U.S.

(c) With respect to any reimbursement or in-kind benefit arrangements of
Platinum U.S. or under this Letter Agreement that constitute “deferred
compensation” for purposes of Section 409A, except as otherwise permitted by
Section 409A, the following conditions shall be applicable: (i) the amount
eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(d) Whenever a payment under this Letter Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of Platinum U.S. Whenever
payments under this Letter Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A.



  13.   Release.

All payments and benefits provided under Sections 9(a), 9(b)(ii) or 9(c) hereof
shall be conditioned upon you (or if applicable, your estate, heirs or legal
representatives) executing and honoring a Full and Complete Waiver, Release and
Agreement substantially in the form attached hereto as Exhibit 1 (the
“Release”). Further, if the Release is not executed, valid and irrevocable prior
to the date a payment or benefit would be due or vest under Section 12(a)
hereof, then such payment or benefit shall be forfeited.

1

If this Letter Agreement correctly reflects your understanding, please sign and
return one copy to me for Platinum U.S.’s records.

PLATINUM UNDERWRITERS REINSURANCE, INC.

By: /s/ Michael D. Price
Michael D. Price
Chairman of the Board of Directors


The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same as of the date first above written.

/s/ H. Elizabeth Mitchell
H. Elizabeth Mitchell

EXHIBIT 1

FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT

(this “Release”)

I, H. Elizabeth Mitchell, in consideration of the benefits (the “Benefits”)
provided in my employment agreement with Platinum Underwriters Reinsurance,
Inc., dated October 27, 2010, (the “Employment Agreement”) for myself and my
heirs, executors, administrators and assigns, do hereby knowingly and
voluntarily release and forever discharge Platinum Underwriters Reinsurance,
Inc., and its subsidiaries, affiliates predecessors, successors, agents and
representatives (collectively, the “Companies”) and their respective current and
former directors, officers and employees from, and covenant not to sue or
proceed against any of the foregoing on the basis of, any and all claims,
actions and causes of action upon or by reason of any matter arising out of my
employment by the Companies and the cessation of said employment, and including,
but not limited to, any alleged violation of those federal, state and local laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including, without limitation, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. 621 et seq. (the “ADEA”), as amended by the
Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9
U.S.C. 206 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil
Rights Act of 1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42
U.S.C. 12101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the
Family and Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New
York State and New York City Human Rights Laws, and equivalent provisions under
Bermuda law (including, without limitation, the Employment Act 2000 and the
Human Rights Act 1981), whether KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which I, my heirs, executors, administrators
or assigns hereafter can, shall or may have, from the beginning of time through
the date on which I sign this Full and Complete Waiver, Release and Agreement
(this “Release”), including, without limitation, those arising out of or related
to my employment or separation from employment with the Companies (collectively,
the “Released Claims”). I specifically waive the benefit of any statute or rule
of law which, if applied to this Release, would otherwise exclude from its
binding affect any claims not now known by me to exist. This Release does not
purport to waive (i) claims arising under these laws after the date of this
Release or any claims for breach of this Release, (ii) claims relating to
post-termination benefits provided under the terms of the Employment Agreement
or (iii) any claims to post-termination benefits under the terms of any employee
benefit plan of the Companies.

I further agree, promise and covenant that, to the maximum extent permitted by
law, neither I nor any person, organization, or other entity acting on my behalf
has filed or will file any complaint, charge, claim or suit or cause or permit
to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other relief) against the
Companies or any other releasee involving any matter occurring in the past up to
the date of this Release, or involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are the subject of this
Release. This Release shall not affect any rights I may have under the Older
Workers Benefit Protection Act to have a judicial determination of the validity
of this Release and does not purport to limit any right I may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Release does, however, waive and
release any right to recover damages under the ADEA or other civil rights
statute.

I hereby warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:



  1.   This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;



  2.   I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release;



  3.   I have twenty-one (21) days from my receipt of this Release within which
to consider whether or not to sign it;



  4.   I have seven (7) days following my signature of this Release to revoke
the Release; and



  5.   This Release shall not become effective or enforceable until the
revocation period of seven (7) days has expired.

If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Reinsurance, Inc. in writing. This written notice of revocation
must be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:

Platinum Underwriters Reinsurance, Inc.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008
Attention: Chairman of the Board of Directors

With a copy to:

Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333

This Release is the complete understanding between me and the Companies in
respect of the subject matter of this Release and supersedes all prior
agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.

     
H. Elizabeth Mitchell

Dated:       

2